Matter of Aranessa L. v Isaac C. (2017 NY Slip Op 02380)





Matter of Aranessa L. v Isaac C.


2017 NY Slip Op 02380


Decided on March 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2017

Richter, J.P., Mazzarelli, Kahn, Gesmer, JJ.


3538

[*1]In re Aranessa L., Petitioner-Respondent,
vIsaac C., Respondent-Appellant.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.
Geoffrey P. Berman, Larchmont, attorney for the child.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 10, 2016, which, after a hearing, declared respondent to be the father of the subject child, unanimously affirmed, without costs.
The Family Court properly concluded that the best interests of the child required that respondent be equitably estopped from obtaining DNA testing and denying paternity. The record established that he assumed the role of a parent, albeit in a somewhat limited way, and led the child to believe that he was
her father for the next 15 years of her life (see Matter of Glenda G. v Mariano M., 62 AD3d 536 [1st Dept 2009], lv denied 13 NY3d 708 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 28, 2017
CLERK